DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer storage medium” of line 1 needs to be amended to -- non-transitory computer storage medium -- based the specification pages 12, 21, and 22 mentions carrier waves and carrier medium, which is non-statutory.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 11 of U.S. Patent No. 10,574,420 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 10, 11, 19, and 20 of the application with claims 1, 4, 8, and 11 of the patent, claims 1, 10, 11, 19, and 20 of the application are anticipated by patent claims 1, 4, 8, and 11 in that claims 1, 4, 8, and 11 of the patent contains all the limitations of claims 1, 10, 11, 19, and 20 of the application. Claims 1, 10, 11, 19, and 20 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2018/0279289 A1) hereinafter Islam.

Regarding claims 1, 10, 11, 19, and 20 – Islam discloses communicating utilising frequency resources based on allocation information received in a message, the message having an allocation information structure containing the allocation information, refer to Figures 3, 4, 5, 
Regarding claims 2 and 12 – Islam the allocation information structure comprises a header for header information indicating at least one resource grouping type to be allocated, refer to Figures 5, 19A, 19B, and paragraphs [0013], [0017], [0100], [0120], [0231], [0232].
Regarding claims 3, 4, and 13 - Islam discloses the allocation information structure comprises a bitmap for mapping information, the mapping information mapping at least one resource grouping to a bandwidth representation, wherein the at least one resource grouping may be of a resource grouping type indicated by header information contained in the message, refer to Figures 3, 6, and paragraphs [0005], [0100], [0108], [0113], [0121], and claim 26.
Regarding claims 5 and 14 – Islam discloses the allocation information structure comprises at least one of a header having M bits and a bitmap having B bits, refer to Figures 2, 3, 6, and paragraphs [0005], [0009], [0034], [0085], [0086], [0100], [0108], [0113], [0121], and claim 26.
Regarding claims 6 and 15 – Islam discloses the frequency resources are comprised in a bandwidth, the bandwidth being at least one of a carrier bandwidth, a system bandwidth and user equipment bandwidth, refer to Figures 3, 5, and paragraphs [0009], [0097] to [0100].
Regarding 7 and 16 – Islam discloses the frequency resources are comprised in a bandwidth, the bandwidth having a number L of bandwidth elements, refer to Figures 2, 3, and paragraphs [0009], [0034], [0085], [0086], [0100], [0111] to [0113].
Regarding claims 8 and 17 – Islam discloses the allocation information allocates frequency resources of a bandwidth to a radio node for communicating, refer to Figures 3, 4, 5, 
Regarding claims 9 and 18 – Islam discloses the allocation information pertains to frequency resources grouped in resources groupings of a specific resource grouping type, the type being one of a bandwidth element, a bandwidth block comprising a plurality of bandwidth elements, and a bandwidth block group comprising a plurality of bandwidth blocks, refer to Figures 3, 6, 19A, 19B, and paragraphs [0005], [0037], [0100], [0108], [0113], [0121], [0231], [0232], and claim 26.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al, (US 2009/0232163 A1) discloses method for generating subframe including resource distribution information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
12 February 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465